EXHIBIT 10.4

 

January 12, 2020

 

Each Purchaser referenced below:

  



 

Re:

Securities Purchase Agreement, dated as of January 12, 2020 (the “Purchase
Agreement”), between Iconic Brands, Inc., a Nevada corporation (the “Company”)
and the purchasers signatory thereto (each, a “Purchaser” and, collectively, the
“Purchasers”)



   

Ladies and Gentlemen:

 

Defined terms not otherwise defined in this letter agreement (the “Letter
Agreement”) shall have the meanings set forth in the Purchase Agreement.
Pursuant to Section 2.2(a)(vi) of the Purchase Agreement and in satisfaction of
a condition of the Company’s obligations under the Purchase Agreement, the
undersigned irrevocably agrees with the Company that, from the date hereof until
the date that is the twelve (12) month anniversary of the Effective Date (such
period, the “Restriction Period”), the undersigned will not offer, sell,
contract to sell, hypothecate, pledge or otherwise dispose of (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the undersigned or any Affiliate of the
undersigned or any person in privity with the undersigned or any Affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act with
respect to, any shares of Common Stock or Common Stock Equivalents beneficially
owned, held or hereafter acquired by the undersigned (the “Securities”);
provided, however, that, following the date that is the three (3) month
anniversary of the Effective Date, the undersigned shall be entitled to
establish a 10b5-1 plan at a price per share of $0.01 or higher. Beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act. In order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Letter Agreement.

 

The undersigned acknowledges that the execution, delivery and performance of
this Letter Agreement is a material inducement to each Purchaser to complete the
transactions contemplated by the Purchase Agreement and that the Company shall
be entitled to specific performance of the undersigned’s obligations hereunder.
The undersigned hereby represents that the undersigned has the power and
authority to execute, deliver and perform this Letter Agreement, that the
undersigned has received adequate consideration therefor and that the
undersigned will indirectly benefit from the closing of the transactions
contemplated by the Purchase Agreement.

 

This Letter Agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company and the undersigned. This
Letter Agreement shall be construed and enforced in accordance with the laws of
the State of New York without regard to the principles of conflict of laws. The
undersigned hereby irrevocably submits to the exclusive jurisdiction of the
United States District Court sitting in the Southern District of New York and
the courts of the State of New York located in Manhattan, for the purposes of
any suit, action or proceeding arising out of or relating to this Letter
Agreement, and hereby waives, and agrees not to assert in any such suit, action
or proceeding, any claim that (i) it is not personally subject to the
jurisdiction of such court, (ii) the suit, action or proceeding is brought in an
inconvenient forum, or (iii) the venue of the suit, action or proceeding is
improper. The undersigned hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
receiving a copy thereof sent to the Company at the address in effect for
notices to it under the Purchase Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. The
undersigned hereby waives any right to a trial by jury. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. The undersigned agrees and understands that this Letter
Agreement does not intend to create any relationship between the undersigned and
each Purchaser and that each Purchaser is not entitled to cast any votes on the
matters herein contemplated and that no issuance or sale of the Securities is
created or intended by virtue of this Letter Agreement.

 

This Letter Agreement shall be binding on successors and assigns of the
undersigned with respect to the Securities and any such successor or assign
shall enter into a similar agreement for the benefit of the Company.

 

*** SIGNATURE PAGE FOLLOWS***

 



 

 1


  



 

This Letter Agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.

 

_________________________

Signature

 

__________________________

Print Name

 

__________________________

Position in Company

 

Address for Notice:

 

Number of shares of Common Stock

 

_____________________________________________________________________________

Number of shares of Common Stock underlying subject to warrants, options,
debentures or other convertible securities

 

By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this Letter Agreement.

 



ICONIC BRANDS, INC.    By:

Name:

 Title:    



 



 

 2

